Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to. In line 2 of claim 6, there is a typo of “he”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 recites the limitations “very slightly” in line 2, The meaning of the relative term “very slightly” is unclear and renders the claim indefinite.    
Claim 8 recites the limitations “such as” in line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Please clarify the desired range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blot et al. (US 9,114,582) in view of Krishnaswamy et al. (US 2020/0016855).
Regarding claim 1, Blot discloses a method for manufacturing a center wing box (See Fig. 8, item 30) of an aircraft comprising stiffeners (Fig. 8, items 40 and 42), the center wing box produced from a plurality of U-shaped (Fig. 10, item 48) and C-shaped profiles (Fig. 11, item 50) and from an external skin (Fig. 6, item 32, 34, 36 and 38), the U-shaped or C-shaped profiles each having a central part (for example, item 54 in Fig. 11) and two legs (for example, item 52 in Fig. 11) on either side of the central part, the manufacturing method comprising:
laying juxtaposed U-shaped and C-shaped profiles entirely around a mould (for example, as shown in Fig. 13; col. 5, lines 12-55) such that first and second legs of two adjacent U-shaped or C-shaped profiles are placed side by side against one another in order to form a stiffener (items 40 and 42 as shown in Fig. 6);
laying the external skin on the central parts of the U-shaped and C-shaped profiles (as shown in Figs. 6-8);

removal from the mould (col. 5, lines 61-67 (demolding)).
Blot discloses the profiles can be obtained from composite material with a thermoplastic matrix if the connection (by welding or gluing for example) is controlled between the stiffeners and the panels or the spars (col. 5, lines 18-21). However, Blot does not disclose that, for each stiffener at least one through-hole includes a first section of the through-hole in the first U-shaped or C-shaped profile and a second section of the through-hole in the second U-shaped or C-shaped profile before the first and second U-shaped or C-shaped profiles are positioned on the mould. 
In the same field of endeavor, composite structure through-hole, Krishnaswamy discloses that, Fig. 5 is a diagrammatic representation of an axial cross-sectional view of a through-hole 300 formed through a structure 302. The structure 302 may be a stack-up of components ([0043], lines 1-5). Thus, Krishnaswamy discloses that, for each stiffener a through-hole can be created including a first section of the through-hole in the first U-shaped or C-shaped profile and a second section of the through-hole in the second U-shaped or C-shaped profile.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blot to incorporate the teachings of Krishnaswamy to provide that for each stiffener a through-hole can be created including a first section of the through-hole in the first U-shaped or C-shaped profile and a second section of the through-hole in the second U-shaped or C-shaped profile. Doing so would be possible to 
Regarding claims 2-3, 5, Blot does not disclose that each first or second sections of each through-hole is filled in using a temporary plug before the U-shaped or C-shaped profiles are positioned on the mould. Krishnaswamy disclose that, as illustrated in Fig. 5, in particular, the plug 320 is inserted into a first end 321 of the through-hole 300. Potting compound 322 (another plug) (such as Epocast 1635 a/b potting compound) is then filled into the through-hole 300 opposite from the plug 320, such as through an opposite second end 323 of the through-hole 300 ([0045], lines 6-10). After the potting compound 322 is inserted into the through-hole 300, a hot air blower 324 is then used to provide an initial cure of the potting compound 322. Optionally, instead of the hot air blower 324, a curing oven, heater, or the like may be used ([0046], lines 1-5). Krishnaswamy disclose that, Fig. 6 is a diagrammatic representation of an axial cross-sectional view of the through-hole 300 having a drill bit 350 therein, according to an embodiment of the present disclosure. After the potting compound 322 has been set by the initial curing via the hot air blower 324, the drill bit 350 is used to drill (or remove) a hole 352 through the potting compound 322 ([0047], lines 1-5). As illustrated in Fig. 6, it is noted that the plug 322 is removed as well (related to claims 3 and 5). Thus, Krishnaswamy discloses that, the first and second sections of each through-hole are produced before the U-shaped or C-shaped profiles are totally polymerized, each first or second section of each through-hole is filled in using a temporary plug before the U-shaped or C-shaped profiles are positioned on the mould, each temporary plug removed after the step of polymerizing the center wing box. 

Regarding claims 4, 6, Blot does not disclose that each first or second sections of each through-hole is filled in using a temporary plug having a height equal to a thickness of the first or second leg in which the first or second section filled in by the temporary plug is provided. Krishnaswamy discloses that, as illustrated in Fig. 6, each temporary plug (items 320 or 322) having a height equal to a thickness of the structure 302. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blot to incorporate the teachings of Krishnaswamy to provide that each first or second sections of each through-hole is filled in using a temporary plug having a height equal to a thickness of the first or second leg in which the first or second section filled in by the temporary plug is provided. Doing so would be possible to secure portions of components together via creating high-quality through-holes, as recognized by Krishnaswamy ([0003] and [0004]).
Regarding claims 7-8, 10, Blot does not disclose that each temporary plug has a diameter equal to or less than that of the first or/and second section filled in thereby before the polymerization step. Krishnaswamy discloses that, as illustrated in Fig. 6, each temporary plug has a diameter equal to or less than that of the first or/and second section filled in thereby 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blot to incorporate the teachings of Krishnaswamy to provide that each temporary plug having a cylinder shape has a diameter equal to or less than that of the first or/and second section filled in thereby before the polymerization step and is produced from a compressible material to be insertable into the first or/and second section in a compressed state. Doing so would be possible to secure portions of components together via creating high-quality through-holes, as recognized by Krishnaswamy ([0003] and [0004]).
Regarding claim 9, Blot does not disclose that each temporary plug is produced from silicone elastomer. Krishnaswamy disclose that, as illustrated in Fig. 5, a plug 320 (such as formed of Teflon) may first be positioned within the through-hole 300 and, specifically, within the fitting 306. In particular, the plug 320 is inserted into a first end 321 of the through-hole 300. Potting compound 322 (another plug) (such as Epocast 1635 a/b potting compound) is then filled into the through-hole 300 opposite from the plug 320, such as through an opposite second end 323 of the through-hole 300 ([0045], lines 3-10). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blot to incorporate the teachings of Krishnaswamy to provide that each temporary plug is produced from silicone elastomer. Doing so would be possible to secure portions of components together via creating high-quality through-holes, as recognized by Krishnaswamy ([0003] and [0004]).
Regarding claim 11, Blot discloses that, as illustrated in Figs. 4-14, a center wing box (Fig. 6, item 30) using the manufacturing method according to claim 1.          
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742